Citation Nr: 1802261	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-43 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for renal insufficiency.

2.  Entitlement to service connection for aortic aneurism.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II (DMII), associated with herbicide exposure.

5.  Entitlement to service connection for peripheral neuropathy, to include as secondary to DMII.

6.  Entitlement to service connection for peripheral artery disease, to include as secondary to DMII.

7.  Entitlement to service connection for scars due to treatment for peripheral artery disease (scars), to include as secondary to peripheral artery disease.

REPRESENTATION

Appellant represented by:	Idaho Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard of Idaho from March 1964 to September 1964 and May 1968 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2017, the Veteran testified in a Videoconference hearing before the undersigned.  A transcript is associated with the record.  During the hearing, the record was held open for an additional 30 days so the Veteran could submit additional evidence, which has since been received.  

Furthermore, during the November 2017 hearing, the Board notes that the undersigned granted advancement on the docket based on the Veteran's age.  Therefore, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  At his November 2017 hearing, prior to the promulgation of a decision in appeal, the Veteran withdrew his appeals of the issue of entitlement to service connection for renal insufficiency, aortic aneurism, and hypertension.

2.  The Veteran did serve in the Republic of Vietnam during the Vietnam era, his overseas service did include duty or visitation in Vietnam, and the record shows that he was exposed to an herbicide agent such as Agent Orange during active service.

3.  Since April 2007, the Veteran has been diagnosed with DMII, a disease associated with herbicide exposure.

4.  The Veteran's peripheral neuropathy is causally related to DMII.

5.  The Veteran's peripheral artery disease is causally related to DMII.

6.  The Veteran's scars are causally related to peripheral artery disease.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with regard to renal insufficiency, aortic aneurism, and hypertension by the appellant (or his or her authorized representative) have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204  (2017).

2.  The criteria for service connection for diabetes mellitus have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for peripheral neuropathy, secondary to diabetes have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for peripheral artery disease, secondary to diabetes have been met.  38 U.S.C. §§ 1110, 1112, 1113, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for scars, secondary to peripheral artery disease have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DMII

The Veteran is seeking service connection for diabetes mellitus.  Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established under 38 C.F.R. § 3.303(b) for certain chronic diseases listed in 38 C.F.R. § 3.309, including diabetes mellitus, if the chronic disease is shown in service, and subsequent manifestations of the same chronic disease at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As will be discussed, because entitlement to service connection for the Veteran's diabetes mellitus will be granted on a presumptive basis - that is, based on the presumption that the Veteran was exposed to herbicides in Vietnam - the additional theories of service connection are moot and will not be further discussed.

Service connection may be established with certain chronic diseases on a presumptive basis if the disorder manifests itself to a degree of 10 percent disabling or more within one year from the date of separation from the service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  A veteran can also be service connected for certain enumerated diseases known to be associated with herbicide exposure, even if that disease does not manifest in service or within a presumptive period after service. VA regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 shall be presumed to have been exposed to herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed during such service. 38 C.F.R. § 3.307 (a)(6)(iii).  In order to trigger this presumption, the veteran must demonstrate: (1) service in the Republic of Vietnam during the relevant period; (2) a current disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 

As an initial matter, the Veteran served in the Republic of Vietnam as demonstrated by his personnel file and additional evidence in the claims file.  Specifically, the Veteran's awards included a Vietnam Service Medal, Vietnam Campaign Medal, and two Overseas Service Bar.  See September 1969 DD Form 214.  Accordingly, the Veteran's service in the Republic of Vietnam is established.

Second, the Veteran has been diagnosed as having DMII since April 2007.  See April 2007 Upper Valley Family Medicine record.  The Veteran was afforded VA examinations in October 2012, February 2103, and November 2017, where his diagnosis of DMII was continued.  Since his initial April 2007 diagnosis, the Veteran has had several fasting glucose readings that came back elevated above 126 mg/dL.  See Lab reports dated August 2004 (131 mg/dL) and September 2004 (135 mg/dL).  Therefore, a current disability manifesting itself to 10 percent or more has been established.

Accordingly, because the Veteran was presumptively exposed to herbicides while on active duty service in Vietnam and has now developed DMII - a disease known to be associated with herbicide exposure - the Veteran is entitled to service connection for DMII.

II.  Peripheral neuropathy

The Veteran seeks service connection for peripheral neuropathy, to include as secondary to DMII.

The Veteran was afforded a VA examination in October 2012.  Here, the VA examiner continued the Veteran's diagnosis of peripheral neuropathy.  The VA examiner opined that diabetic peripheral neuropathy was a complication of his DMII.

In February 2013, the Veteran was afforded another VA examination.  Here, the VA examiner continued the diabetic peripheral neuropathy diagnosis and opined that the onset of the condition was deemed to be a complication of the Veteran's diabetes in relation to the diabetes onset.  The Veteran reported to the VA examiner that his feet have had a burning and stinging sensation since his April 2007 DMII diagnosis.  The Veteran did not report any issues in his upper extremities.  The VA examiner opined that the Veteran did not have bilateral upper peripheral neuropathy.  The VA examiner opined that the Veteran had mild peripheral neuropathy in bilateral lower extremities, and that it was at least as likely as not that the lower peripheral neuropathy was secondary to his DMII.  

In November 2017, the Veteran was afforded another VA examination.  Here, the VA examiner opined that peripheral neuropathy decreased the Veteran's ability to stand/walk for long periods of time.  The Veteran complained of worsening peripheral neuropathy since his initial diagnosis of DMII in 2004.  The Veteran was diagnosed with lower extremity diabetic peripheral neuropathy.  His bilateral sciatic nerves and femoral nerves exhibited mild incomplete paralysis; and July 2017 EMG studies performed found there was decreased flow to both legs.

III. Peripheral artery disease

The Veteran seeks service connection for peripheral artery disease, to include as secondary to DMII.

In October 2012, the Veteran was afforded a VA examination for DMII.  Here, the VA examiner opined that symptoms of the Veteran's peripheral vascular disease were at least as likely as not due to his DMII, and they were at least as likely as not permanently aggravated by his DMII.  In a follow-up October 2012 VA examination for artery and vein conditions, the Veteran was described as being unable to walk or stand for long periods of time due to pain from his vascular condition, and having daily activities impacted.

In February 2013, the Veteran was afforded another VA examination.  Here, the VA examiner continued the peripheral artery diagnosis and opined that the Veteran's peripheral artery disease was more likely than not due to his DMII.  The Veteran reported that he could not stand for long periods of time due to swelling and complained of pain in his lower extremities.

In November 2017, the Veteran was afforded another VA examination.  Here, the VA examiner described the Veteran as having severe arterial disease throughout with calcification of the arterial walls.  The Veteran's peripheral artery disease was also listed as an additional diagnosis that pertained to the Veteran's DMII diagnosis.  Additionally, the Veteran's peripheral artery disease resulted in severe claudication in his right leg.  Again, the Veteran's peripheral artery disease was opined to be at least as likely as not due to DMII, and was at least as likely as not to be permanently aggravated by DMII.  

IV.  Scars

The Veteran seeks service connection for scars, to include as secondary to his peripheral artery disease.  The Veteran contends that his scars are from treatment for his peripheral artery disease.

In October 2012, the Veteran was afforded a VA examination.  Here, the Veteran's scars were attributed due to his peripheral artery disease treatment.  The scars were described as going down both of his legs, and being two out of five on the pain scale.  The VA examiner remarked that the scars had not healed yet from his popliteal aneurysm surgery, that there was wound care on his right leg, and that the Veteran's scars were painful.  

In February 2013, the Veteran was afforded a VA examination.  Here the Veteran was noted to have undergone a popliteal aneurysm in 2012, and maintained scars from the surgery.  However, the VA examiner opined that the scars were not painful and/or unstable, or was not 39 square centimeters or greater in total size.

In November 2017, the Veteran was afforded a VA examination for his DMII.  Here, it was noted that the Veteran had scars related to his peripheral artery disease, and that these scars were painful and/or unstable, or equal/greater than 39 square centimeters in total size.  The scars were reported as going down both legs, and were rated as a two out of five in pain.

V.  Analysis for peripheral neuropathy, peripheral artery disease, and scars

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

In regards to peripheral neuropathy and peripheral artery disease, all three VA examiners continued the respective diagnoses.  In addition, the February 2013 VA examiner opined that the Veteran's peripheral neuropathy was at least as likely as not secondary to his DMII.  The October 2012, February 2013, and November 2017 VA examiners all opined that the Veteran's peripheral artery disease was at least as likely as not secondary to his DMII.  Accordingly, all three Wallin requirements have been met for a finding of secondary service connection for the Veteran's peripheral neuropathy and peripheral artery disease due to DMII.

In regards to the Veteran's scars, all three VA examiners opined that the scars were directly caused by his peripheral artery disease treatment.  Specifically, the Veteran underwent a popliteal aneurysm in 2012, and as of November 2017, reported that the scars were painful.  The October 2012 and November 2017 noted that the scars ran down both of the Veteran's legs.  Accordingly, all three Wallin requirements have been met for a finding of secondary service connection for the Veteran's scars due to peripheral artery disease.

In light of the foregoing, the claims of service connection for peripheral neuropathy, peripheral artery disease, and scars are granted.


ORDER

The appeal with regard to renal insufficiency, aortic aneurism, and hypertension is dismissed.

Service connection for type II diabetes mellitus is granted.

Service connection for peripheral neuropathy to include as secondary to type II diabetes mellitus, is granted.

Service connection for peripheral artery disease to include as secondary to type II diabetes mellitus, is granted.

Service connection for scars to include as secondary to peripheral artery disease, is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


